Exhibit 10.3

EXECUTION COPY

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

AMENDED and RESTATED REGISTRATION RIGHTS AGREEMENT, dated as of December 21,
2006, among US ONCOLOGY HOLDINGS, INC., a Delaware corporation (the “Company”),
WELSH, CARSON, ANDERSON & STOWE IX, L.P., a Delaware limited partnership
(“WCAS”), MORGAN STANLEY STRATEGIC INVESTMENTS, INC., a Delaware corporation
(“Morgan Stanley”), and each of the other individuals and entities from time to
time named on Schedule I hereto (together with WCAS and Morgan Stanley, and
together with their respective successors and assigns that become a party to
this Agreement in accordance with the terms hereof, each an “Investor” and
collectively, the “Investors”).

RECITALS

WHEREAS, the Company, WCAS and certain of the Investors entered into the
original Registration Rights Agreement, dated as of August 20, 2004 (the
“Original Registration Rights Agreement”) in connection with the acquisition by
such Investors of shares of Participating Preferred Stock, par value $0.001 per
share, of the Company (the “Series A Preferred Stock”), and the shares of Common
Stock, par value $0.001 per share, of the Company (“Common Stock”);

WHEREAS, the Company and Morgan Stanley have entered into a Stock Purchase
Agreement, dated as of December 21, 2006 (the “Stock Purchase Agreement”),
pursuant to which the Company has agreed to sell to Morgan Stanley shares of
Series A-1 Participating Preferred Stock, par value $0.001 per share, of the
Company (the “Series A-1 Preferred Stock” and together with the Series A
Preferred Stock, the “Participating Preferred Stock”) and shares of Common
Stock; and

WHEREAS, in connection with the investment contemplated by the Stock Purchase
Agreement, the Company, WCAS and certain other Investors wish to amend and
restate the Original Registration Rights Agreement in the manner set forth
herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1. Certain Definitions. For purposes of this Agreement, the following
terms have the meanings set forth below:

“Commission” means the Securities and Exchange Commission, or any other federal
agency at the time administering the Securities Act.



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, or any successor
federal statute, and the rules and regulations of the Commission thereunder, as
the same may be amended from time to time.

“Initiating Investor” means, with respect to any Demand Registration, the
Investor or Investors who initially deliver the Demand Request applicable to
such Demand Registration.

“IPO Date” means the first date on which Common Stock shall have been sold by
the Company in a Public Offering.

“Public Offering” means the sale of shares of Common Stock to the public
pursuant to an effective registration statement (other than a registration
statement on Form S-4 or S-8 or any successor form) filed under the Securities
Act.

“Registrable Stock” means, at any time, (x) all shares of Common Stock now or
hereafter held by the Investors, including all shares from time to time issued
or issuable upon the conversion, exercise or exchange of any securities directly
or indirectly convertible into or exercisable or exchangeable for Common Stock
(other than (i) options issued pursuant to any stock option plan, including the
Company’s 2004 Equity Incentive Plan, and (ii) shares of restricted stock
(including shares of Common Stock issued pursuant to the Company’s 2004 Equity
Incentive Plan) that will not have vested before the earliest anticipated
effective date of the registration statement for any proposed offering of such
restricted stock pursuant to this Agreement), that are now or hereafter held by
the Investors, including the Participating Preferred Stock (it being understood
that, with respect to any determination hereunder of the number of shares of
Registrable Stock at any time held by one or more Investors, all such shares of
Common Stock that are issuable upon any such conversion, exercise or exchange
shall be deemed to have been issued at the time of such determination) and
(y) any shares of Common Stock issuable with respect to the foregoing by way of
stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization or otherwise;
provided, that, with respect to the Company’s initial Public Offering only,
“Registrable Stock” shall mean, with respect to each Investor, only that number
of shares of Common Stock issued or issuable upon the related conversion, if
any, of the shares of Participating Preferred Stock then held by such Investor
at the time of such conversion (assuming for such purposes that the Conversion
Constant (such term being used herein as defined in the Company’s certificate of
incorporation) at such time is zero (0). As to any particular Registrable Stock,
such shares shall cease to be Registrable Stock (i) when a registration
statement with respect to the sale of such shares shall have been declared
effective under the Securities Act and such shares shall have been disposed of
in accordance with such registration statement, (ii) when such shares shall have
been sold (other than in a privately negotiated sale) pursuant to Rule 144 (or
any successor provision) under the Securities Act, (iii) when, with respect to
the holder thereof, such shares can be sold pursuant to Rule 144 promulgated
under the Securities Act within a three month period without any volume
limitation or (iv) when, with respect to the holder thereof, all such shares
held by such holder become eligible for sale under Rule 144(k) of the Securities
Act (or any similar or successor rule).



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, or any successor federal
statute, and the rules and regulations of the Commission thereunder, as the same
may be amended from time to time.

SECTION 2. Registration Rights.

(a) Demand Registration Rights. Subject to Section 2(c) below, if the Company
shall (i) at any time on or after the date hereof, be requested by WCAS or
(ii) at any time on or after the date which is one hundred and eighty (180) days
after the IPO Date, be requested by Morgan Stanley (provided, however, that a
request by Morgan Stanley may be made under this Section 2(a) within such 180
day period and upon receipt of any such request, the Company shall take actions
to prepare the Demand Registration for filing; provided, further, however, that
the Company shall not be obligated to file with the SEC such Demand Registration
until a date which is 180 days after the IPO Date), in each case, in a writing
that states the number of shares of Registrable Stock to be sold and the
intended method of disposition thereof (each such written request, a “Demand
Request”), to effect a registration under the Securities Act of all or any
portion of the Registrable Stock then held by the Investors, the Company shall
immediately notify in writing (each such notice, a “Demand Registration Notice”)
each other Investor of such proposed registration and shall use its commercially
reasonable efforts to register under the Securities Act (each such registration,
a “Demand Registration”), for public sale in accordance with the method of
disposition specified in such Demand Request, the number of shares of
Registrable Stock specified in such Demand Request (plus the number of shares of
Registrable Stock specified in any written request for registration of shares of
Registrable Stock that is received from each other Investor receiving the Demand
Registration Notice within 20 days after receipt by such other Investor of such
Demand Registration Notice). In addition, with the written consent of the
Initiating Investor, the Company shall be entitled to include in any Demand
Registration, for sale in accordance with the method of disposition specified by
such Investor, shares of Common Stock to be sold by the Company for its own
account or for the account of other holders. In the event that the proposed
method of disposition specified by the Initiating Investor shall be an
underwritten public offering, (i) the managing underwriter shall be selected by
such Investor (which selection, in the case of Morgan Stanley, shall be subject
to the approval of the Company, which approval shall not be unreasonably
withheld, conditioned or delayed); and (ii) the number of shares of Registrable
Stock to be included in such an offering may be reduced if and to the extent
that, in the good faith opinion of the managing underwriter of such offering,
inclusion of all shares would adversely affect the marketing (including the
offering price) of the Registrable Stock to be sold, and, in the case of any
such reduction, shares shall be included in such offering to the extent so
permissible on the following basis: (A) first, all Registrable Stock proposed to
be included by the Investors shall be included (subject to pro rata reduction
among the Investors seeking to include Registrable Stock in such offering based
on the number of such shares of Registrable Stock held by the Investors) and
(B) second, to the extent provided above, Common Stock proposed to be included
by the Company for the account of the Company or other stockholders of the
Company shall be included. The Company shall abandon any Demand Registration
upon the request of the Initiating Investor and neither the Company nor such
Investor shall have any liability to any Investor with respect to such
abandonment. Notwithstanding anything else to the contrary contained herein,
(i) the Company shall not be required to effect more than two Demand
Registrations at the request of WCAS or more than two Demand Registrations at
the request of Morgan Stanley, in each case, under this Section 2(a) on



--------------------------------------------------------------------------------

Form S-1 or any successor thereto, and (ii) the Company shall not be required to
effect a Demand Registration hereunder unless (x) in the case of a registration
on Form S-1 or any successor thereto, the reasonably anticipated aggregate net
proceeds thereof (determined at the time of the giving of the Demand Request)
exceed $25,000,000, or (y) in the case of a registration on Form S-3 or any
successor thereto, such Demand Registration relates to the registration of at
least 1,000,000 shares of Registrable Stock (as adjusted for any stock splits,
stock dividends, stock combinations and similar events occurring after the date
hereof), in each case, determined at the time of the giving of the Demand
Request. Notwithstanding anything to the contrary herein, each of WCAS and
Morgan Stanley shall have the right to make an unlimited number of Demand
Requests on Form S-3 or any successor thereto; provided, however, that the
Company shall not be required to effect more than two Demand Registrations in
any twelve-month period under this Section 2(a) on Form S-3 or any successor
thereto.

(b) Short-Form Registration Qualification. From and after the IPO Date, the
Company shall use its commercially reasonable efforts to qualify under the
provisions of the Securities Act, and thereafter, to continue to qualify at all
times, for registration on Form S-3 or any successor thereto. In the event the
Company fails to so qualify, the Company shall be required to effect Demand
Registrations on Form S-1 or any successor thereto to the same extent as the
Company would be required to effect Demand Registrations on Form S-3 or any
successor thereto.

(c) Certain Provisions Relating to Demand Registrations. In connection with a
Demand Registration, the Company shall be obligated to effect such Demand
Registration in accordance with the following provisions:

(i) the obligations of the Company under Section 2(a) above to effect a Demand
Registration shall be deemed satisfied only when a registration statement
covering all of the shares of Registrable Stock specified in the applicable
Demand Request and in each notice delivered by any other Investor requesting
registration of Registrable Stock in response to the Demand Registration Notice
for sale in accordance with the intended method of disposition specified by
Initiating Investor in the Demand Request shall have become effective and
remained effective through the end of the period of distribution of the
registration contemplated thereby (determined as provided in the last paragraph
of Section 2(f)); provided, however, that in the case of the initial Demand
Registration in which the proposed method of disposition specified by the
Initiating Investor is an underwritten public offering on Form S-1, the
obligations of the Company under Section 2(a) shall nevertheless be deemed
satisfied if the number of shares to be included in the offering by the
Initiating Investor is reduced by not more than 20% because in good faith
opinion of the managing underwriter of such proposed offering inclusion of all
shares requested by such Investor to be included in the offering would adversely
affect the marketing (including the offering price) of the Registrable Stock to
be sold; and

(ii) Without the consent of the Initiating Investor, which will not be
unreasonably withheld, the Company will not effect any registration of its
Common Stock, whether for its own account or that of other holders, from the
date of receipt of a Demand Request in which the proposed method of disposition
specified by the Initiating



--------------------------------------------------------------------------------

Investor is an underwritten public offering until the completion of the period
of distribution (determined as provided in the last paragraph of Section 2(f))
of the Registrable Stock covered by the registration statement filed pursuant to
such Demand Request.

(d) Piggyback Registration Rights. If at any time the Company proposes to
register any of its Common Stock or any other equity securities (or other
securities convertible into equity securities) of the Company under the
Securities Act for sale to the public, whether for its own account or for the
account of other security holders or both (other than a Demand Registration, or
a registration on Form S-4 or Form S-8 promulgated under the Securities Act (or
any successor forms thereto) or any other form not available for registering the
Registrable Stock for sale to the public), as soon as practicable prior to the
filing of such registration statement with the Commission, it will give written
notice of its intention to effect such registration (each such notice a
“Piggyback Notice”) to (i) if such proposed registration is being made in
connection with the Company’s initial Public Offering, WCAS and Morgan Stanley
and, unless WCAS and Morgan Stanley elect to waive their rights under this
Section 2(d) as provided below with respect to such registration within twenty
business days of receiving its Piggyback Notice, to each other Investor or
(ii) if such proposed registration is to occur after the IPO Date, to each
Investor. Upon the written request of any Investor, given within 20 days after
the giving of the Piggyback Notice to all Investors, to register any of its
Registrable Stock (which request shall state the number of shares of Registrable
Stock to be so registered and the intended method of disposition thereof), the
Company will use its commercially reasonable efforts to cause the Registrable
Stock, as to which registration shall have been so requested, to be included in
the securities to be covered by the registration statement proposed to be filed
by the Company, all to the extent required to permit the sale or other
disposition by such Investor of such Registrable Stock so registered; provided,
that nothing herein shall prevent the Company from abandoning or delaying such
registration at any time; provided, however, that the expenses of such withdrawn
registration shall be borne by the Company in accordance with Section 2(i)
hereof. Notwithstanding anything to the contrary contained herein, in connection
with any registration statement to be filed prior to the IPO Date, if WCAS and
Morgan Stanley elect to waive their rights under this Section 2(d) with respect
to such registration and the related initial Public Offering, such waiver shall
be effective as a waiver of the rights of all Investors under this Section 2(d)
with respect to such registration and offering. In the event that any
registration referred to in this Section 2(d) shall be, in whole or in part, an
underwritten public offering, such Registrable Stock shall be included in the
underwriting on the same terms and conditions as the shares otherwise being sold
through underwriters under such registration. The number of shares of
Registrable Stock to be included in such an underwritten offering may be reduced
if and to the extent that, in the good faith opinion of the managing underwriter
of such offering, inclusion of all shares would adversely affect the marketing
(including the offering price) of the shares to be sold, and, in the case of any
such reduction, shares shall be included in such offering to the extent so
permissible on the following basis: (A) first, all shares proposed to be
included by the Company for the account of the Company shall be included,
(B) second, all Registrable Stock proposed to be included by the Investors shall
be included (subject to pro rata reduction among the Investors seeking to
include Registrable Stock in such offering based on the number of such shares of
Registrable Stock held by the Investors), and (C) finally, Common Stock proposed
to be included by the Company for the account of other stockholders of the
Company shall be included.



--------------------------------------------------------------------------------

(e) Holdback Agreement. Notwithstanding anything to the contrary contained in
this Agreement, with respect to any underwritten Public Offering by the Company,
upon request of the managing underwriter of such offering, each Investor shall
refrain from selling or otherwise transferring Registrable Stock (other than
pursuant to Section 2(a) or 2(d) above) during the period beginning no earlier
than the tenth day preceding the effective date of the registration statement
for such offering and continuing through (i) in the case of the Company’s
initial Public Offering, the end of the period of distribution of the
registration contemplated thereby but such period not to exceed 180 days after
the IPO Date or (ii) in case of any other Public Offering, the end of the period
of distribution of the registration contemplated thereby but such period not to
exceed 90 days after the shares are first sold to the public in such offering
and, if requested by any managing underwriter of such offering, to execute a
customary lock-up agreement. The foregoing provisions of this Section 2(e) shall
only be applicable to each Investor if all other Persons with registration
rights (whether or not pursuant to this Agreement) and all officers, directors
and holders of more than 1% of the then outstanding Common Stock of the Company
enter into similar agreements. The provisions of this Section 2(e) shall
terminate upon the earlier to occur of (i) the second anniversary of the IPO
Date and (y) WCAS giving written notice of such termination to the Company (a
copy thereof to be promptly forwarded by the Company to the other Investors).

(f) Certain Registration Procedures. If and whenever the Company is required by
the provisions of this Section 2 to use its commercially reasonable efforts to
effect the registration of Registrable Stock under the Securities Act, the
Company will, as expeditiously as possible:

(i) (x) prepare (and afford the Investors Counsel (as hereinafter defined)
reasonable opportunity to review and comment thereon) and file with the
Commission a registration statement with respect to such securities (A) in case
of a Demand Registration on Form S-1 or any successor thereto, no later than 120
calendar days after the date of the applicable Demand Request and (B) in the
case of a Demand Registration on Form S-3 or any successor thereto, no later
than 45 calendar days after the applicable Demand Request, and (y) use its
commercially reasonable efforts to cause such registration statement to become
effective (A) in case of a Demand Registration on Form S-1 or any successor
thereto, no later than 150 calendar days after the date such registration
statement is filed with the SEC and (B) in the case of a Demand Registration on
Form S-3 or any successor thereto, no later than 75 calendar days after the date
such registration statement is filed with the SEC, and (z) use its commercially
reasonable efforts to cause such registration statement to remain effective
(A) in the case of a Demand Registration on Form S-1 or any successor thereto,
until the earlier of (1) the date on which all Registrable Stock registered
pursuant to such registration statement shall have been sold to the public and
(2) the date which is 180 calendar days after the date on which such
registration statement is declared effective by the SEC and (B) in the case of a
Demand Registration on Form S-3 or any successor thereto, until the earlier of
(1) the second anniversary of the effective date of such registration statement
and (2) the date on which all of the Registrable Stock requested to be
registered by the Investors is no longer considered Registrable Stock;



--------------------------------------------------------------------------------

(ii) prepare (and afford the Investors Counsel reasonable opportunity to review
and comment thereon) and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective
through the end of period of distribution contemplated thereby (determined as
provided in the last paragraph of Section 2(f)) and comply with the provisions
of the Securities Act with respect to the disposition of all Registrable Stock
covered by such registration statement in accordance with the selling Investors’
intended method of disposition set forth in such registration statement through
the end of such period of distribution;

(iii) furnish to each selling Investor and to each underwriter such number of
copies of the registration statement and the prospectus included therein
(including each preliminary prospectus) as such persons may reasonably request
in order to facilitate the public sale or other disposition of the Registrable
Stock covered by such registration statement;

(iv) use its commercially reasonable efforts to register or qualify the
Registrable Stock covered by such registration statement under the securities or
blue sky laws of such jurisdictions as WCAS, any other Initiating Investor, the
Investors Counsel or, in the case of an underwritten public offering, the
managing underwriter, shall reasonably request; provided, that the Company will
not be required to (x) qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this
Section 2(f)(iv), (y) subject itself to taxation in any such jurisdiction in
which it would not otherwise be subject to taxation but for this
Section 2(f)(iv) or (z) consent to general service of process in any
jurisdiction in which it would not otherwise be subject to general service of
process but for this Section 2(f)(iv);

(v) immediately notify each selling Investor under such registration statement
and each underwriter, at any time when a prospectus relating thereto is required
to be delivered under the Securities Act, of the happening of any event as a
result of which the prospectus contained in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing (and upon
receipt of any such notice, each selling Investor agrees to suspend sales of
Registrable Stock covered by such prospectus until such time as the Company
notifies it that the prospectus (as supplemented or amended) no longer includes
any untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing) and use its commercially
reasonable efforts to promptly prepare and file with the SEC a supplement or
amendment to the registration statement or other appropriate filing with the SEC
to correct such untrue statement or omission, and deliver a number of copies of
such supplement or amendment to each Investor selling Registrable Stock pursuant
to such registration statement as such Investor may reasonably request;

(vi) use its commercially reasonable efforts (if the offering is underwritten)
to furnish, at the request of WCAS, any other Initiating Investor or the
Investors Counsel,



--------------------------------------------------------------------------------

on the date that Registrable Stock is delivered to the underwriters for sale
pursuant to such registration: (A) an opinion, dated such date, of counsel
representing the Company for the purposes of such registration, addressed to the
underwriters and to each selling Investor, stating that such registration
statement has become effective under the Securities Act and that (1) to the best
knowledge of such counsel, no stop order suspending the effectiveness thereof
has been issued and no proceedings for that purpose have been instituted or are
pending or contemplated under the Securities Act, (2) the registration
statement, the related prospectus, and each amendment or supplement thereof,
comply as to form in all material respects with the requirements of the
Securities Act and the applicable rules and regulations of the Commission
thereunder (except that such counsel need express no opinion as to financial
statements, the notes thereto, and the financial schedules and other financial
and statistical data contained therein) and (3) to such other effects as may
reasonably be requested by counsel for the underwriters or by WCAS, any other
Initiating Investor or the Investors Counsel, and (B) a letter dated such date
from the independent public accountants retained by the Company, addressed to
the underwriters, stating that they are independent public accountants within
the meaning of the Securities Act and that, in the opinion of such accountants,
the financial statements of the Company included in the registration statement
or the prospectus, or any amendment or supplement thereof, comply as to form in
all material respects with the applicable accounting requirements of the
Securities Act, and such letter shall additionally cover such other financial
matters (including information as to the period ending no more than five
business days prior to the date of such letter) with respect to the registration
in respect of which such letter is being given as such underwriters, WCAS, any
other Initiating Investor or the Investors Counsel may reasonably request;

(vii) make available for inspection by WCAS, any other Initiating Investor, any
underwriter participating in any distribution pursuant to such registration
statement, the Investors Counsel and any accountant or other agent retained by
one ore more of such parties, all financial and other records, pertinent
corporate documents and properties of the Company, and cause the Company’s
officers, directors and employees to supply all information reasonably requested
by WCAS, any other Initiating Investor, the Investors Counsel or any of such
underwriters, attorneys, accountants or agents in connection with such
registration statement and permit WCAS, any other Initiating Investor, the
Investors Counsel and such underwriters, attorneys, accountants or agents to
participate in the preparation of such registration statement;

(viii) use its commercially reasonable efforts to list all the Registrable Stock
covered by such registration statement on the New York Stock Exchange or the
Nasdaq Global Select Market; and

(ix) make available to each Investor, as soon as reasonably practicable, an
earnings statement covering the period of at least 12 months, but not more than
18 months, beginning with the first month of the first fiscal quarter after the
effective date of such registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act, including,
without limitation, Rule 158 promulgated thereunder.



--------------------------------------------------------------------------------

For purposes of Sections 2(c), 2(e) and 2(f)(ii) above, and subject to
Section 2(f)(i), the “period of distribution” of Registrable Stock in an
underwritten public offering shall be deemed to extend until each underwriter
has completed the distribution of all securities purchased by it, and the period
of distribution of Registrable Stock in any other registration shall be deemed
to extend until the sale of all Registrable Stock covered thereby.

(g) Information From Selling Investors. In connection with each registration
hereunder, Investors selling Registrable Stock will furnish to the Company in
writing such information with respect to themselves and the proposed
distribution by them as shall be reasonably necessary in order to assure
compliance with federal and applicable state securities laws.

(h) Underwriting Agreement. In connection with any registration pursuant to this
Section 2 that covers an underwritten public offering, the Company and Investors
selling Registrable Stock each agree to enter into a written agreement with the
managing underwriter selected in the manner herein provided in such form and
containing such provisions as are customary in the securities business for such
an arrangement between major underwriters, selling stockholders and a company of
the Company’s size and investment stature; provided, that in the case of any
Demand Registration, such agreement shall be satisfactory to WCAS and any other
Initiating Investor.

(i) Expenses. The Company will pay all Registration Expenses (as defined below)
incurred in complying with Section 2 of this Agreement. All Selling Expenses (as
defined below) incurred in connection with any registered offering of securities
that, pursuant to this Section 2, includes Registrable Stock, shall be borne by
the participating sellers in proportion to the number of shares sold by each, or
by such persons, including the Company if the Company is a seller, as they may
agree. All expenses incident to performance of or compliance by the Company with
Section 2 hereof, including, without limitation, all Commission, stock exchange,
Nasdaq or National Association of Securities Dealers, Inc. (“NASD”) registration
and filing fees (including, without limitation, fees and expenses incurred in
connection with the listing of the Common Stock of the Company on any securities
exchange or exchanges or Nasdaq), printing, distribution and related expenses,
fees and disbursements of counsel and independent public accountants for the
Company, all reasonable fees and disbursements of one firm counsel for the
participating sellers selected by WCAS and, in the case of a Demand
Registration, any other Initiating Investor (or, in the event that WCAS is not
participating in such registration and such registration is not Demand
Registration, such counsel shall be selected by the Investors holding a majority
of the Shares of Registrable Stock proposed to be included in such registration)
(the “Investors Counsel”), all fees and expenses incurred in connection with
compliance with state securities or blue sky laws and the rules of the NASD or
any securities exchange, transfer taxes and fees of transfer agents and
registrars, but excluding any Selling Expenses, are herein called “Registration
Expenses”. All underwriting discounts and selling commissions applicable to the
sale of Registrable Stock are herein called “Selling Expenses”.

(j) Deferral; Suspension. Notwithstanding anything herein to the contrary, the
Company may defer the filing (but not the preparation) of a registration
statement with respect to any Demand Registration or suspend the rights of
selling Investors to make sales



--------------------------------------------------------------------------------

pursuant to a registration statement otherwise required to be kept effective
hereunder if the Company determines in good faith that there exists a material
proposed transaction (including any proposed acquisition or disposition) or
other material non-public information, in each case, that would be required to
be disclosed in such registration statement and the disclosure of which would
either have a material adverse effect on such material proposed transaction or
the Company; provided, that such delay shall not continue beyond the earlier of
(A) the date upon which such material information is otherwise disclosed to the
public or ceases to be material and (B) 90 days after the Company effects such
deferral or suspension; provided, further that, in the case of any Demand
Registration, the time periods set forth in Section 2(f)(i) shall be tolled for
the period of such deferral or suspension.

SECTION 3. Indemnification Rights and Obligations In Respect of Registered
Offerings of Registrable Stock.

(a) Company Indemnification of Selling Investors. In the event of a registration
of any of the Registrable Stock under the Securities Act pursuant to Section 2
of this Agreement, the Company will indemnify and hold harmless each seller of
Registrable Stock thereunder and each other person, if any, who controls such
seller within the meaning of the Securities Act and each underwriter and each
person who controls any underwriter within the meaning of the Securities Act,
against any losses, claims, damages or liabilities, joint or several, (or
actions in respect thereof) to which such seller, underwriter or controlling
person may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) (i) arise
out of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any registration statement under which such
Registrable Stock was registered under the Securities Act, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading or (ii) arise out of or are based on any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law and will
reimburse each such seller, each such underwriter and each such controlling
person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability or
action; provided, that the Company will not be liable in any such case if and to
the extent that any such loss, claim, damage, liability or action arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in strict conformity with information furnished by such
seller, such underwriter or such controlling person in writing specifically for
use in such registration statement or prospectus; provided, further, that the
indemnity agreement contained in this Section 3(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability, or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld).

(b) Selling Investor Indemnification of the Company and the Other Selling
Stockholders. In the event of a registration of any of the Registrable Stock
under the Securities Act pursuant to Section 2 of this Agreement, each seller of
such Registrable Stock thereunder, severally and not jointly, will indemnify and
hold harmless the Company and each person, if any,



--------------------------------------------------------------------------------

who controls the Company within the meaning of the Securities Act, each officer
of the Company who signs the registration statement, each director of the
Company, each underwriter and each person who controls any underwriter within
the meaning of the Securities Act, and each other seller of Registrable Stock
and each person who controls any such other seller of Registrable Stock, against
all losses, claims, damages or liabilities, joint or several, (or actions in
respect thereof) to which the Company or such officer or director or underwriter
or other seller or controlling person may become subject under the Securities
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in the registration
statement under which such Registrable Stock was registered under the Securities
Act, any preliminary prospectus or final prospectus contained therein, or any
amendment or supplement thereof, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, and will
reimburse the Company and each such officer, director, underwriter, other seller
of Registrable Stock and controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, that such seller will
be liable hereunder in any such case if and only to the extent that any such
loss, claim, damage, liability or action arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in reliance upon and in strict conformity with information pertaining to
such seller, as such, furnished in writing to the Company by such seller
specifically for use in such registration statement or prospectus; provided,
further, that the aggregate liability of each seller hereunder shall be limited
to the proceeds (net of underwriting discounts and commissions) received by such
seller from the sale of Registrable Stock covered by such registration
statement; provided, further, that the indemnity agreement contained in this
Section 3(b) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability, or action if such settlement is effected without the
consent of such seller of Registrable Stock (which consent shall not be
unreasonably withheld).

(c) Indemnification Procedures. Promptly after receipt by an indemnified party
hereunder of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party hereunder, notify the indemnifying party in writing thereof, but the
omission so to promptly notify the indemnifying party shall not relieve it from
any liability which it may have to any indemnified party other than under this
Section 3. In case any such action shall be brought against any indemnified
party and it shall promptly notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate in and, to the
extent it shall wish, to assume and undertake the defense thereof with counsel
reasonably satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 3 for any legal expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation and of liaison with counsel so selected;
provided, that if the defendants in any such action include both the indemnified
party and the indemnifying party and the indemnified party shall have reasonably
concluded that there may be reasonable defenses available to it which are
different from or additional to those available to the indemnifying party, or if
the interests of the indemnified party reasonably may be deemed to conflict with
the interests of the indemnifying party, the indemnified party shall have the
right to select a separate counsel and to assume such



--------------------------------------------------------------------------------

legal defenses and otherwise to participate in the defense of such action, with
the reasonable expenses and fees of such separate counsel and other expenses
related to such participation to be reimbursed by the indemnifying party as
incurred. Notwithstanding the foregoing, any indemnified party shall have the
right to retain its own counsel in any such action, but the fees and
disbursements of such counsel shall be at the expense of such indemnified party;
provided that such fees and expenses shall be at the expense of the indemnifying
party if (i) the indemnifying party shall have failed to retain counsel for the
indemnified person as aforesaid or (ii) the indemnifying party and such
indemnified party shall have mutually agreed to the retention of such counsel.
It is understood that the indemnifying party shall not, in connection with any
action or related actions in the same jurisdiction, be liable for the fees and
disbursements of more than one separate firm qualified in such jurisdiction to
act as counsel for the indemnified party. No indemnifying party, in the defense
of any such claim or litigation, shall, except with the consent of such
indemnified party, which consent shall not be unreasonably withheld, consent to
entry of any judgment or enter into any settlement of any pending or threatened
action in respect of which any indemnified party is or could have been a party
and indemnity was sought hereunder by such indemnified party unless such
judgment or settlement includes as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation. The indemnification of
underwriters provided for in this Section 3 shall be on such other terms and
conditions as are at the time customary and reasonably required by such
underwriters as provided in Section 2(h).

(d) Contribution. If the indemnification provided for in Sections 3(a) and 3(b)
above is unavailable or insufficient to hold harmless an indemnified party under
such Sections in respect of any losses, claims, damages or liabilities or
actions in respect thereof referred to therein, then each indemnifying party
shall in lieu of indemnifying such indemnified party contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages, liabilities or actions in such proportion as appropriate to reflect the
relative fault of the Company, on the one hand, and the underwriters or the
sellers of such Registrable Stock, on the other, in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities or actions as well as any other relevant equitable considerations,
including, without limitation, the failure to give any notice under Section 3(c)
above. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact
relates to information supplied by the Company, on the one hand, or the
underwriters or the sellers of such Registrable Stock, on the other, and to the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Company and each of the
Investors agrees that it would not be just and equitable if contributions
pursuant to this Section were determined by pro rata allocation (even if all of
the sellers of such Registrable Stock were treated as one entity for such
purpose) or by any other method of allocation which did not take account of the
equitable considerations referred to above in this Section. The amount paid or
payable by an indemnified party as a result of the losses, claims, damages,
liabilities or action in respect thereof, referred to above in this Section,
shall be deemed to include any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section, the sellers of
such Registrable Stock shall not be required to contribute any amount, in the
aggregate, in excess of the amount, if any, by which the total price at which
the Registrable Stock sold by each of them was offered to the public exceeds the
amount of any



--------------------------------------------------------------------------------

damages which they are otherwise required to pay by reason of such untrue or
alleged untrue statement or omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act),
shall be entitled to contribution from any person who is not guilty of such
fraudulent misrepresentation.

SECTION 4. Rule 144. The Company agrees with the Investors that, from and after
the IPO Date, it shall timely file any and all reports required to be filed by
it under the Securities Act and the Exchange Act and the rules and regulations
adopted by the Commission thereunder, or, if the Company is not thereafter
required to file any such reports, it shall, upon the written request of any
Investor, make publicly available at all times after 90 calendar days following
the IPO Date such information as is necessary to permit sales pursuant to Rule
144 under the Securities Act. Upon the written request of any Investor, the
Company shall promptly furnish to such Investor a written statement by the
Company as to its compliance with the reporting requirements as set forth in
this Section 4 and such other information as may be reasonably requested in
availing any Investor of any rule or regulation of the SEC which permits the
sellers of any such securities without registration.

SECTION 5. Duration of Agreement. Except as provided in Section 2(e), all
provisions of this Agreement shall survive so long as any Investor owns any
Registrable Stock.

SECTION 6. Miscellaneous.

(a) Additional Registration Rights. Without the consent of WCAS, the Company
shall not grant any registration rights to any other person that are
inconsistent or conflict with the registration rights granted hereunder.

(b) Headings. Headings of sections of this Agreement are inserted for
convenience of reference only and shall not affect the interpretation hereof.

(c) Severability. Each provision of this Agreement shall be treated as a
separate and independent clause, and the unenforceability of any one clause
shall in no way impair the enforceability of any of the other clauses contained
herein. If one or more of the provisions contained in this Agreement shall for
any reason be held to be unenforceable, such provision or provisions shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to the maximum extent compatible with applicable law,
and no other provision hereof shall be affected by such holding, limitation or
reduction.

(d) Benefits of Agreement. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns and nothing in this Agreement, expressed or implied, is intended to
confer on any person other than the parties hereto, their respective successors
and permitted assigns, any rights, remedies, obligations or liabilities under or
by reason of this Agreement. The rights and obligations of the parties hereto
shall not be assigned without the consent of WCAS, in the case of any assignment
by the Company, or the Company, in the case of any assignment by any Investor,
and any attempted assignment in violation of this Section 6(d) shall be null and
void; provided, that without the prior written consent of WCAS and the Company,
any Investor’s rights and obligations hereunder are assignable to a transferee
in connection with any transfer of



--------------------------------------------------------------------------------

Registrable Stock (including by means of transferring securities that are
directly or indirectly convertible into or exercisable or exchangeable for
Registrable Stock) so long as (i) such transferee expressly agrees in writing to
become bound hereby as an “Investor” hereunder and (ii) notice of such transfer
is given to the Company and WCAS.

(e) Entire Agreement; Modification. This Agreement constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supercedes all prior agreements and understandings, oral and written, between
the parties hereto with respect to the subject matter hereof. This Agreement may
not be modified or amended except by a writing signed by the Company and WCAS;
provided, that no provision of this Agreement may be modified or amended in a
manner materially adverse to an Investor other than WCAS (in its capacity as an
Investor hereunder) if such modification or amendment affects such Investor
disproportionately relative to the other Investors except with the written
consent of such Investor; provided, further, that no provision of this Agreement
may be modified, waived or amended in a manner adverse to Morgan Stanley or any
of its successors or assignees who become a party to this Agreement in
accordance with the terms hereof (collectively, the “Morgan Stanley Investors”)
except with the prior written consent of the holders of a majority of
Registrable Stock held by the Morgan Stanley Investors (such consent not to be
unreasonably withheld or delayed); provided, further, however, that
notwithstanding the foregoing, in accordance with the last sentence of
Section 6(d) above or upon the written agreement of the Company and WCAS,
additional Investors may be added to this Agreement (it being understood that
any amendment of the provisions of this Agreement in connection with the
addition of new Investors to this Agreement does not require the prior written
consent of the Morgan Stanley Investors so long as no provision of this
Agreement is amended in a manner adverse to any of the Morgan Stanley
Investors). Except as otherwise provided herein, any waiver of any provision of
this Agreement must be in a writing signed by the party against whom enforcement
of such waiver is sought.

(f) Notices. All notices, requests, instructions and other documents that are
required to be or may be given or delivered pursuant to the terms of this
Agreement shall be in writing and shall be sufficient in all respects if
delivered by hand or national overnight courier service, transmitted by
facsimile (subject to confirmation by return facsimile of such facsimile
transmission) or mailed by registered or certified mail, postage prepaid, as
follows:

If to the Company, to it at:

16825 Northchase Drive

Houston, Texas 77060

Facsimile: (832) 601-6688

Attention: Chief Executive Officer

with a copy to:

Welsh, Carson, Anderson & Stowe IX, L.P.

320 Park Avenue, Suite 2500

New York, New York 10022

Attention: D. Scott Mackesy

Facsimile: (212) 893-9566



--------------------------------------------------------------------------------

with an additional copy to:

Ropes & Gray LLP

45 Rockefeller Plaza

New York, New York 10111

Attention: Othon A. Prounis, Esq.

Facsimile: (212) 841-5725

If to any Investor, to such Investor at its address set forth on Schedule I;

or such other address or addresses as any party hereto shall have designated by
notice in writing to the other parties hereto. Such notices, requests,
instructions and other documents shall be deemed given or received (i) five
business days following sending by registered or certified mail, postage
prepaid, (ii) one business day following sending by national overnight courier
service, (iii) the day of sending, if sent by facsimile prior to 5:00 p.m. (EST)
on any business day or the next succeeding business day if sent by facsimile
after 5:00 p.m. (EST) on any business day or on any day other than a business
day or (iv) when delivered, if delivered by hand.

(g) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Any or all such counterparts may be
executed by facsimile.

(h) Changes in Registrable Stock. If, and as often as, there are any changes in
the Registrable Stock by way of stock split, stock dividend, combination or
reclassification, or through merger, consolidation, reorganization or
recapitalization, or by any other means, appropriate adjustment shall be made in
the provisions hereof as may be required so that the rights and privileges
granted hereby shall continue with respect to the Registrable Stock as so
changed and the Company shall make appropriate provision in connection with any
merger, consolidation, reorganization or recapitalization that any successor to
the Company (or resulting parent thereof) shall agree, as a condition to the
consummation of any such transaction, to expressly assume the Company’s
obligations hereunder.

(i) Specific Performance. Each party hereto agrees that a remedy at law for any
breach or threatened breach by such party of this Agreement would be inadequate
and therefore agrees that any other party hereto shall be entitled to specific
performance of this Agreement in addition to any other available rights and
remedies in case of any such breach or threatened breach.

(j) Governing Law. This Agreement and all disputes arising out of or relating to
this Agreement, its subject matter, the performance by the parties of their
respective obligations hereunder or the claimed breach hereof, whether in tort,
contract or otherwise, shall be governed by and construed in accordance with the
internal laws of the State of New York.

(k) Interpretation. As used herein, the words “hereof”, “herein”, “herewith” and
words of similar import shall, unless otherwise stated, be construed to refer to
this



--------------------------------------------------------------------------------

Agreement as a whole and not to any particular provision of this Agreement, and
the word “Section” refers to a Section of this Agreement unless otherwise
specified. Whenever the words “include”, “includes” or “including” are used in
this Agreement they shall be deemed to be followed by the words “without
limitation”. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed and delivered
this Registration Rights Agreement as of the date first written above.

THE COMPANY:

 

US ONCOLOGY HOLDINGS, INC. By:      Name:   Title:  

WCAS:

 

WELSH, CARSON, ANDERSON &
STOWE IX, L.P.

By:

 

WCAS IX Associates LLC,

its General Partner

By:      Name:   Title:  

MORGAN STANLEY:

 

MORGAN STANLEY STRATEGIC
INVESTMENTS, INC.

By:      Name:   Title:  



--------------------------------------------------------------------------------

OTHER INVESTORS:

 

WCAS MANAGEMENT CORPORATION By:      Name:   Title:  

Russell L. Carson

Bruce K. Anderson

Thomas E. McInerney

Robert A. Minicucci

Anthony J. de Nicola

Paul B. Queally

D. Scott Mackesy

D. Scott Mackesy – IRA
Charles Schwab & Co., Inc. Custodian

Sanjay Swani

John D. Clark – IRA
Charles Schwab & Co., Inc. Custodian

John D. Clark

James R. Matthews – IRA
Charles Schwab & Co., Inc. Custodian

Jonathan M. Rather – IRA
Charles Schwab & Co., Inc. Custodian

Sean M. Traynor

John Almeida

Rona Drogy

Dave Mintz

Clinton Biondo

Ankar Kumar

Michael E. Donovan

Brian Regan

Eric J. Lee

 

By:      Name:   Jonathan M. Rather Title:   Attorney-in-Fact



--------------------------------------------------------------------------------

THE PATRICK WELSH 2004
IRREVOCABLE TRUST

By:      Name:   Title:  



--------------------------------------------------------------------------------

    R. Dale Ross     Lloyd K. Everson, M.D.     Phillip H. Watts     Bruce D.
Broussard     George D. Morgan     Leo E. Sands     Atul Dhir, M.B.B.S., D. Phil



--------------------------------------------------------------------------------

ROSS RESOURCES LIMITED By:      Name:   Title:  



--------------------------------------------------------------------------------

Schedule I to Amended and Restated Registration Rights Agreement

 

Investors

  

Address for Notices

Welsh, Carson, Anderson & Stowe IX, L.P.

WCAS Management Corporation

Russell L. Carson

Bruce K. Anderson

The Patrick Welsh 2004 Irrevocable Trust

Thomas E. McInerney

Robert A. Minicucci

Anthony J. de Nicola

Paul B. Queally

D. Scott Mackesy

Sanjay Swani

John D. Clark

IRA f/b/o John D. Clark

IRA f/b/o D. Scott Mackesy

IRA f/b/o James R. Matthews

IRA f/b/o Jonathan M. Rather

Sean M. Traynor

John Almedia, Jr.

Stacey Bellet*

Suzanne Bellet Price*

Rona Drogy

David Mintz

Clinton M. Biondo

Ankur Kumar

Michael E. Donovan

Brian T. Regan

Eric J. Lee

Jill A. Hanau

  

c/o Welsh, Carson, Anderson & Stowe

320 Park Avenue, Suite 2500

New York, New York 10022

Attention: D. Scott Mackesy

Facsimile: (212) 893-9566

--------------------------------------------------------------------------------

* Additional copy to:

125 East 72nd Street

Apt. 11-D

New York, NY 10021

Attention: David F. Bellet

 

Robert A. Ortenzio

Rocco A. Ortenzio

  

c/o Select Capital Corporation

4718 Old Gettysburg Road, Suite 405

Mechanicsburg, PA 17055

Attention: Robert Nause

Facsimile: (717) 972-1080

SCHEDULE 1 TO AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

Investors

  

Address for Notices

Melkus Partners

Melkus Family Foundation

The Lauren Evelyn Melkus Trust

Lauren Melkus

  

c/o Kenneth J. Melkus

102 Woodmont Blvd., Suite 110

Nashville, TN 37203

Facsimile: (615) 383-0104

Joelle M. Kayden

  

c/o Accolade Partners, L.P.

7900 Westpark Drive, Suite T-602

McLean, VA 22102

Facsimile: (703) 749-7800

Weigers & Co. LLC

Betsy Weigers 2002 Unit Trust

George A. Weigers 2001 Unit Trust

  

c/o Weigers Capital Management, LLC

55 Madison Street, Suite 680

Denver, CO 80206

Kyle M. Fink, M.D.

  

PBM 391

0105 Edwards Village Blvd., C104

Edwards, CO 81632

Texas Oncology, P.A.

  

c/o R. Steven Paulson, M.D.

12221 Merit Drive, Suite 500

Dallas, TX 75251

R. Dale Ross

Lloyd K. Everson, M.D.

Phillip H. Watts

Bruce D. Broussard

George D. Morgan

Leo E. Sands

Atul Dhir, M.B.B.S., D. Phil

Ross Resources Limited

Richard J. Hall

  

c/o US Oncology, Inc.

16825 Northchase Drive

Houston, TX 77060

Attention: R. Dale Ross

Facsimile: (832) 601-6688

California State Teachers’ Retirement System

  

7667 Folsom Boulevard, Suite 250

Sacramento, CA 95826

Attention: Real Desrochers and Seth Hall

Facsimile: (916) 229 3790

Gunners Investment Pte Ltd.

  

c/o GIC Special Investments Pte Ltd.

255 Shoreline Drive, Suite 600

Redwood City, CA 94065

Attention: Andrew Kwee

Facsimile: (650) 802-1213

SCHEDULE 1 TO AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

Investors

  

Address for Notices

Abu Dhabi Investment Authority

  

P.O. Box 3600

Corniche Street

Abu Dhabi

United Arab Emirates

Attention: Abubaker Al Khouri

Facsimile: (971 2) 626-4616

A.S.F. Co-Investment Partners II, L.P.

  

c/o IBM Retirement Funds

3001 Summer Street, MD 49

Stamford, CT 06905

Attention: Betty Sheets

Facsimile: (203) 316-2190

 

With a copy to:

 

c/o Portfolio Advisors, LLC

9 Old Kings Highway South

Darien, CT 06820

Attention: Hugh Perloff

Facsimile: (203) 662-0013

SCHEDULE 1 TO AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT